DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 12/16/2020 is acknowledged. 
3.	Claims 3 and 4 have been cancelled.  Claim 2 is further cancelled as an examiner’s amendment (see Section 10 below).
4.	Claims 1, 5 and 6 are pending in this application.
5.	Applicant elected without traverse of Group 1 (claims 1-3 and 5) and elected without traverse of a combination comprising tolvaptan and pasireotide or a salt thereof as species of the combination and/or kit in the reply filed on 5/6/2020.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a combination for suppressing disease progression of polycystic kidney disease and/or treating polycystic kidney disease, wherein said combination is in the form of separate formulations, and comprises a synergistically effective amount of an oral formulation of tolvaptan or a prodrug thereof and a subcutaneous or intramuscular injection formulation of pasireotide or a salt thereof; and a kit for suppressing disease progression of polycystic kidney disease and/or treating polycystic kidney disease, wherein said kit comprises a synergistically effective amount of an oral formulation of tolvaptan or a prodrug thereof and a subcutaneous or intramuscular injection formulation of pasireotide or a salt thereof.  A search was conducted on the elected species; and this appears to be free of prior art.  A search was extended to the genus in claims 1 and 5; and this too appears to be free of prior art.  

Withdrawn Objections and Rejections
6.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification.  
7.	Rejection to claims 1-3 and 5 under 35 U.S.C. 103 as being unpatentable over Torres (Seminars in Nephrology, 2008, 28, pages 306-317, filed with IDS) in view of Hogan et al (J Am Soc Nephrol, 2010, 21, pages 1052-1061, filed with IDS), Bhandari et al (Journal of Histochemistry & Cytochemistry, 2008, 56, pages 733-743, cited and enclosed in the previous office action) and Modlin et al (Aliment Pharmacol Ther, 2010, 31, pages 169-188, filed with IDS) is hereby withdrawn in view of Applicant’s amendment to the claim and Applicant's persuasive arguments. 
8.	Rejection to claims 1-3 and 5 under 35 U.S.C. 103 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 9597283 B2 in view of Torres (Seminars in Nephrology, 2008, 28, pages 306-317, filed with IDS), Hogan et al (J Am Soc Nephrol, 2010, 21, pages 1052-1061, filed with IDS), Bhandari et al (Journal of Histochemistry & Cytochemistry, 2008, 56, pages 733-743, cited and enclosed in the previous office action) and Modlin et al (Aliment Pharmacol Ther, 2010, 31, pages 169-188, filed with IDS) is hereby withdrawn in view of Applicant’s amendment to the claim and Applicant's persuasive arguments.

Examiner's Comment
Rejoinder
9.	Claims 1 and 5 are directed to allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim 6, directed to the process of using an allowable 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/6/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Examiner’s Amendment
10.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Alan C. Townsley on 1/8/2021.

Claim 2 has been cancelled.
Claims 1, 5 and 6 have been amended as follows:

1. (Currently Amended) A combination for suppressing disease progression of polycystic kidney disease and/or treating polycystic kidney disease, wherein said combination is in the form of separate formulations, and comprises a synergistically effective amount of an oral formulation of tolvaptan or a prodrug thereof and a subcutaneous or intramuscular injection formulation of pasireotide or a salt thereof.

5. (Currently Amended) A kit for suppressing disease progression of polycystic kidney disease and/or treating polycystic kidney disease, wherein said kit comprises a synergistically effective amount of an oral formulation of tolvaptan or a prodrug thereof and a subcutaneous or intramuscular injection formulation of pasireotide or a salt thereof.

6. (Currently Amended) A method for treating polycystic kidney disease, comprising administering to a polycystic kidney disease patient a synergistically effective amount of an oral formulation of tolvaptan or a prodrug thereof and a subcutaneous or intramuscular injection formulation of pasireotide or a salt thereof.

Claims 1, 5 and 6 are allowed.

Reasons for Allowance
11.	The following is an examiner’s statement of reasons for allowance: 
A combination for suppressing disease progression of polycystic kidney disease and/or treating polycystic kidney disease, wherein said combination is in the form of separate formulations, and comprises a synergistically effective amount of an oral formulation of tolvaptan or a prodrug thereof and a subcutaneous or intramuscular injection formulation of pasireotide or a salt thereof; a kit comprising such combination; and a method for treating polycystic kidney disease in a subject in need thereof with such combination recited in instant claims 1, 5 and 6 are free of prior art.  The closest prior arts are Torres (Seminars in Nephrology, 2008, 28, pages 306-317, filed with IDS), Hogan et al (J Am Soc Nephrol, 2010, 21, pages 1052-1061, filed with IDS), Bhandari et al (Journal of Histochemistry & Cytochemistry, 2008, 56, pages 733-743, cited and enclosed in the previous office action) and Modlin et al (Aliment Pharmacol Ther, 2010, 31, pages 169-188, filed with IDS).  The teachings of the cited prior art references have been set forth in Section 13 of the Final office action dated 10/16/2020.  However, Applicant has presented unexpected results that greater than additive effects are observed when tolvaptan is combined with pasireotide (see the Declaration of Hiroyuki Fujiki under 37 CFR 1.132 filed on 9/29/2020).  After further careful consideration and in view of Applicant's amendment to the claim, the Examiner agrees that the results shown in the Declaration of Hiroyuki Fujiki under 37 CFR 1.132 filed on 9/29/2020 are unexpected; and these unexpected results is sufficient to rebut any prima facie case of obviousness.  Therefore, the instantly claimed combination, kit comprising such combination and method of using such combination recited in instant claims 1, 5 and 6 .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5 and 6 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/LI N KOMATSU/Primary Examiner, Art Unit 1658